DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 29-37 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiaffino et al. (US 2007/0096130).
Schiaffino et al. discloses, as shown in Figures, a method for producing mechanical and electrical connection between a first component part (LED structure/chip/die) and a second component part (submount 56) comprising:
	providing the first component part with a partially exposed first insulating layer (44), a plurality of first through-vias (holes 46 with contacts 50,52) and an exposed first contact layer (34,36) structured in places and planarized in places, wherein the first through-vias are each laterally enclosed by the first insulating layer, and wherein the first contact layer partially covers the first insulating layer and completely cover the first through-vias ([0040], [0046], [0048], [0050] and Figures 4-6);
	providing the second component part with a partially exposed second insulating layer (oxide), a plurality of second through-vias (66) and an exposed second contact layer (58,60) structured in places and planarized in places, wherein the second through-vias are each laterally enclosed by the second insulating layer, and wherein the second contact layer partially covers the second insulating layer and completely covers the second through-vias ([0052], Figure 7); and
	joining the component parts such that, in a plan view, the contact layer overlap each other thereby mechanically and electrically connecting the component parts to each other by a direct bonding process at the contact layer which are planarized in places,
	wherein an exposed surface of the first component part is formed exclusively of surfaces of the first contact layer and of the first insulating layer,
	wherein an exposed surface of the second component part is formed exclusively of surfaces of the second contact layer and of the second insulating layer, and
	wherein, when the component parts are joined together, a common interface is formed between the component parts, the common interface being a common connection plane formed exclusively by overlapping of the planarized surfaces of the first and second contact layers (Figure 8).

Regarding claim 22, Schiaffino et al. discloses:
	wherein, at least locally, the first contact layer vertically projects beyond exposed regions of the first insulating layer, the exposed regions being laterally directly adjacent to the first contact layer, and/or
	wherein, at least locally, the second contact layer vertically projects beyond exposed regions of the second insulating layer, the exposed regions being laterally directly adjacent to the second contact layer (Figure 8).

Regarding claim 23, Schiaffino et al. discloses each component parts has a main body, the main body comprising a carrier and/or a semiconductor body (Figure 8).

Regarding claim 24, Schiaffino et al. discloses the first insulating layer and/or the second insulating layer are/is planarized at least in places (Figure 8).

Regarding claim 25, Schiaffino et al. discloses the first insulating layer and/or the second insulating layer are/is planarized in places and have/has local recesses or local elevations in places (Figure 8).

Regarding claim 29, Schiaffino et al. discloses the first contact layer and the second contact layer have a plurality of laterally spaced subregions, wherein intermediate regions are arranged in lateral directions between the subregions, and wherein the first insulating layer or the second insulating layer is exposed in the intermediate regions (Figure 8).

Regarding claim 30, Schiaffino et al. discloses cavities are formed in a vertical direction between the first component part and the second component part [Figure 8].

Regarding claim 31, Schiaffino et al. discloses, as shown in Figures, a component comprising:
	a first component part (LED structure/chip/die);
	a second component part (submount 56);
	wherein the first component part has a first insulating layer (44), a plurality of first through-vias (holes 46 with contacts 50,52) and a first contact layer (34,36) structured in places, the first through-vias each being laterally enclosed by the first insulating layer and the first contact layer partially covering the first insulating layer and completely covering the first through-vias ([0040], [0046], [0048], [0050] and Figures 4-6),
	wherein the second component part has a second insulating layer (oxide), a plurality of second through-vias (66) and a second contact layer (58,60) structured in places, the second through-vias each being laterally enclosed by the second insulating layer and the second contact layer partially covering the second insulating layer and completely covering the second through-vias ([0052], Figure 7); and
	mechanical and electrical connection arranged between the component parts at the contact layers, wherein a common interface is located between the component parts, and wherein the common interface is a common connection plane formed exclusively by overlapping the planarized surfaces of the first contact layer and of the second contact layer (Figure 8).

Regarding claim 32, Schiaffino et al. discloses:
	wherein cavities are arranged in a vertical  direction between the first component part and the second component part,
	wherein, in sectional view, each cavity has a shape of a step, and/or
	wherein the cavities laterally enclose a subregion of the contact layers and the subregion completely covers at least one of the through-vias (Figure 8).

Regarding claim 33, Schiaffino et al. discloses:
	wherein at least one cavity is located in vertical direction between the first component part and the second component part,
	wherein the cavity is located in lateral direction between two adjacent subregions of the contact layers, and
	wherein the cavity is so wide that an electrical breakdown between the two adjacent subregions is prevented (Figure 8).

Regarding claim 34, Schiaffino et al. discloses the first insulting layer and/or the second insulating layer have/has at least one local recess or at least one local elevation, the local recess or elevation being located in a cavity between the component parts (Figure 8).

Regarding claims 35 and 40, Schiaffino et al. discloses the local elevation of one insulating layer extends into the local recess of the other insulating layer (Figure 8).

Regarding claim 36, Schiaffino et al. discloses the first contact layer or the second contact layer has a contiguous subregion and a plurality of further subregions, each further subregions being enclosed in lateral directions by the contiguous subregion (Figure 8).

Regarding claim 37, Schiaffino et al. discloses the contiguous subregion is assigned to a first electrical polarity of the component and the further subregions are assigned to a second electrical polarity of the component different from the first electrical polarity (Figure 8).

Regarding claim 39, Schiaffino et al. discloses, as shown in Figures, a component comprising:
	a first component part (LED structure/chip/die);
	a second component part (submount 56);
	wherein the first component part has a first insulating layer (44), a plurality of first through-vias (holes 46 with contacts 50,52) and a first contact layer (34,36) structured in places, the first through-vias each being laterally enclosed by the first insulating layer and the first contact layer partially covering the first insulating layer and completely covering the first through-vias ([0040], [0046], [0048], [0050] and Figures 4-6),
	wherein the second component part has a second insulating layer (oxide), a plurality of second through-vias (66) and a second contact layer (58,60) structured in places, the second through-vias each being laterally enclosed by the second insulating layer and the second contact layer partially covering the second insulating layer and completely covering the second through-vias ([0052], Figure 7); and
	mechanical and electrical connection arranged between the component parts at the contact layers, 
wherein the first insulating layer and/or the second insulating layer have/has at least one local recess or at least one local elevation, the local recess or elevation being located in a cavity between the component parts (Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiaffino et al. (US 2007/0096130) in view of Osram Opto Semiconductors GMBH [DE] (WO 2017/153123, of record, also see Corresponding US 2019/0097088).
Regarding claim 26, Schiaffino et al. discloses the claimed invention including the method as explained in the above rejection.  Schiaffino et al. does not disclose each of the first contact layer and the second contact layer has a laterally extending planarized surface with an average roughness of at most 3 nm.  However, Osram Opto Semiconductors GMBH [DE] discloses each of the first contact layer and the second contact layer has a laterally extending planarized surface with an average roughness of at most 3 nm.  Note [0011] of US 2019/0097088.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the contact layers of Schiaffino et al. having a laterally extending planarized surface with an average roughness as claimed, such as taught by Osram Opto Semiconductors GMBH [DE] in order to have the desired bonding connection.

Regarding claim 27, Schiaffino et al. discloses the claimed invention including the method as explained in the above rejection.  Schiaffino et al. further disclose the through-vias are formed from a metal.  Schiaffino et al. does not disclose the contact layers are formed from a transparent electrically conductive material.  However, Osram Opto Semiconductors GMBH [DE] discloses the contact layers are formed from a transparent electrically conductive material.  Note [0092] of US 2019/0097088.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the contact layers of Schiaffino et al. from a transparent electrically conductive material, such as taught by Osram Opto Semiconductors GMBH [DE] in order to have the desired connection.

Regarding claim 28, Schiaffino et al. discloses the claimed invention including the method as explained in the above rejection.  Schiaffino et al. further discloses the mechanical connection between the first component part and the second component part, wherein the first contact layer directly adjoins the second contact layer, and wherein a common interface is formed between the in places planarized contact layers and is free of a connecting material.  Schiaffino et al. does not disclose the connection is based on van-der-Waals interactions.  However, Osram Opto Semiconductors GMBH [DE] discloses a mechanical connection between the first component part and the second component part, wherein the first contact layer directly adjoins the second contact layer, and wherein a common interface is formed between the in places planarized contact layers and is free of a connecting material.  Note [0010] of US 2019/0097088.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the connection of Schiaffino et al. being base on van-der-Waals interactions, such as taught by Osram Opto Semiconductors GMBH [DE] in order to have the desired bonding structure.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiaffino et al. (US 2007/0096130).
Schiaffino et al. discloses the claimed invention including the method as explained in the above rejection.  Schiaffino et al. further discloses some of the further subregions are assigned to a first electrical polarity (n or p) of the component, and some of the further subregions are assigned to a second electrical polarity (p or n) of the component different from the first electrical polarity.  Schiaffino et al. does not disclose the contiguous subregion is electrically neutral, as that claimed by Applicants, the polarity/neutral differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897